Name: Commission Implementing Decision (EU) 2017/1412 of 1 August 2017 on the recognition of Fiji pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2017) 5277) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: education;  labour market;  employment;  maritime and inland waterway transport;  organisation of transport;  Asia and Oceania
 Date Published: 2017-08-03

 3.8.2017 EN Official Journal of the European Union L 202/6 COMMISSION IMPLEMENTING DECISION (EU) 2017/1412 of 1 August 2017 on the recognition of Fiji pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2017) 5277) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular Article 19(3) thereof, Whereas: (1) According to Directive 2008/106/EC, Member States may decide to recognise by endorsement seafarers' appropriate certificates of competence or proficiency issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention). (2) On 18 February 2011, Germany requested the recognition of Fiji. Following that request, the Commission contacted the Fijian authorities with a view to carry out an assessment of their training and certification system in order to verify whether Fiji meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. It was explained that the assessment would be based on the results of a fact finding inspection to be carried out by the experts of the European Maritime Safety Agency (the Agency) in Fiji. (3) On the basis of the results of an inspection which took place in June 2013 and taking into account a voluntary corrective action plan submitted by the Fijian authorities in September 2014 and further supplemented in December 2014, the Commission carried out an assessment of the training and certification system in Fiji. (4) In its assessment the Commission identified several areas that needed to be properly addressed by the Fijian authorities, including shortcomings relating to national provisions, such as missing provisions for qualifications of certain categories of instructors and insufficient or incomplete certification requirements, as well as quality management procedures. (5) In April 2015 the Commission provided the Fijian authorities with an assessment report that was based on the results of the inspection of June 2013 and took into account the supplemented corrective action plan. (6) The Fijian authorities submitted an updated corrective action plan in June 2015. (7) Based on all available information, the Commission concludes that the Fijian authorities, with the exception of a finding on certification requirements, have taken measures to bring the Fijian system for training and certification of seafarers in line with the requirements of the STCW Convention. (8) In particular, Fiji has adopted new legislation addressing the identified shortcomings relating to national provisions and has updated the quality procedures of its administration and maritime education institutions and the curricula and training programmes of its maritime education institutions. (9) The Commission departments have asked the Fijian authorities for clarification on the Commission's finding referred to in recital 7 related to the certification requirements. That finding does not, in any case, call into question the overall positive assessment. (10) The final outcome of the assessment demonstrates that Fiji complies with the requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates. (11) The Member States were provided with a report on the results of the assessment. (12) The measure provided for in this Decision is in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Fiji is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 323, 3.12.2008, p. 33.